Citation Nr: 1446977	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraines headaches.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disorder, to include sinusitis or allergic rhinitis.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bronchial disorder, to include bronchitis.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, to include asthma.  

7.  Entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula.  

8.  Entitlement to service connection for migraines headaches.  

9.  Entitlement to service connection for a sinus disorder, to include sinusitis or allergic rhinitis.  

10.  Entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis.  

11.  Entitlement to service connection for a bronchial disorder, to include bronchitis.  

12.  Entitlement to service connection for a respiratory disorder, to include asthma.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Her Spouse


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2012, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2012, subsequent to the RO's October 2011 statement of the case (SOC), the Veteran submitted Memphis VA Medical Center (VAMC) treatment records, private treatment records from Dr. A.B. of Peabody Internal Medicine, research, and copies of her service treatment records.  The Veteran submitted a waiver allowing the Board's initial review of this new evidence.  In September 2014, she submitted more current Memphis VAMC treatment records.  In light of the Board's favorable decision, reopening all of the claims of entitlement to service connection on appeal, issuing a decision adjudicating these issues presents no prejudice to the Veteran.  To the extent that the new Memphis VAMC treatment records are relevant to the claims of service connection being remanded, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the October 2011 SOC on remand.  See 38 C.F.R. § 20.1304.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only shows the November 2012 hearing transcript, all other documents therein are either duplicative of those in the paper claims file.  

The issues of entitlement to service connection for a painful eye disorder, headaches or migraines, a sinus disorder, a throat disorder, a bronchial disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a painful eye disorder, migraine headaches, sinus disorder, throat disorder, bronchial disorder, and respiratory disorder on the basis that the evidence of record failed to show a nexus between these diagnoses and any in-service injuries, diagnoses or treatment.  The RO informed the Veteran of that decision and of her appellate rights in June 2007; and while she initiated an appeal with an April 2008 notice of disagreement (NOD), she failed to perfect that appeal following the RO's October 2008 SOC.  The Veteran also filed no evidence pertaining to the claim within one year of the issuance of that decision.  

2.  At the November 2012 Travel Board Hearing, the Veteran testified that her private and VA doctors related her disorders to in-service injuries or diagnoses.  

3.  The Veteran offered this testimony since the June 2007 rating decision, and this testimony speaks to the missing material element of a nexus between her service and her disorders.  

4.  The Veteran's current Memphis VAMC treatment records establish evidence of recurrent sinusitis due to a deviated nasal septum in November 2009 and allergic rhinitis with a deviated nasal septum in November 2010.  The November 2009 and January 2010 treatment notes additionally report that these current conditions could be related to a previous nasal trauma.  The Veteran's private treating physician, Dr. A.B. of Peabody Internal Medicine, specified in a November 2012 treatment record, that her deviated nasal septum could have been the result of the May 1981 in-service facial injury.  




CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for a painful eye disorder, migraine headaches, a sinus disorder, a throat disorder, a bronchial disorder, and a respiratory disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the June 2007 rating decision is new and material, and the claims of entitlement to service connection for a painful eye disorder, migraine headaches, a sinus disorder, a throat disorder, a bronchial disorder, and a respiratory disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula, is reopened; and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for migraine headaches is reopened; and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a sinus disorder, to include sinusitis or allergic rhinitis, is reopened; and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis, is reopened; and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a bronchial disorder, to include bronchitis, is reopened; and to this extent only, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for a respiratory disorder, to include asthma, is reopened; and to this extent only, the appeal is granted.  


REMAND

The Veteran's September 2010 statement and November 2012 Travel Board Hearing testimony raised the argument that her headaches, tonsillitis, bronchitis, and asthma all stem from her sinusitis.  Remand is initially necessary to provide her with corrective VCAA notice on the elements of secondary service connection.  

The evidence of record shows in-service treatment for facial injury, headache, upper respiratory infections, swollen tonsils, pharyngitis, tonsillitis, allergic rhinitis, bronchitis, pneumonitis, and conjunctivitis.  The VA and private treatment records show post-service treatment for diagnoses for headaches, migraines, recurrent sinusitis, allergic rhinitis, tonsillar swelling, upper respiratory infection, bronchitis, pinguecula, and dry eye syndrome.  As the Veteran has testified that her private and VA physicians have informed her that her current disorders may be related to her service, remand is required to afford her with VA examinations for these claims.  Additionally, the Veteran has never had a VA examination in connection with any of her claims.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with her claims for service connection for headaches, a throat disorder, a bronchial disorder, and a respiratory disorder.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  Specifically, the letter should notify her of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should contact the Veteran and ask her to authorize the release of any outstanding private treatment records.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

3.  The AOJ should request updated treatment records from the Memphis VAMC and associate them with the claims file.  

4.  After corrective VCAA notice has been sent and any outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any painful eye disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current painful eye disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  This report should discussion of the Veteran's May 1981 in-service facial injury, June 1983 in-service conjunctivitis, June 2005 treatment for headaches that start as eye pain at the Memphis VAMC, January 2007 assessment for dry eye syndrome and pinguecula in the Memphis VAMC treatment records, and continuing treatment for dry eye syndrome at the Memphis VAMC through September 2012.  

5.  After corrective VCAA notice has been sent and any outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any migraine or headache disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current migraine or headache disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the disorder is caused by or aggravated beyond the natural progression of the disease by the Veteran's sinus problems.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  This report should include discussion of the Veteran's May 1981 in-service facial injury; September 1982 in-service treatment for complaints of a headache, assessed as bronchitis and pneumonitis; December 1993 private treatment by Dr. E.P.C. for headaches, assessed as sinusitis; August 1996 and May 1999 follow up treatment by Dr. E.P.C. for occipital headaches; January 2007 assessment for migraine headache at the Memphis VAMC; June 2007 assessment of migraine headaches by Dr. A.B. of Peabody Internal Medicine; and continuing treatment for migraines at the Memphis VAMC through August 2010.  

6.  After corrective VCAA notice has been sent and any outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any sinus disorder, tonsil disorder, bronchial disorder, or respiratory disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a. The examiner should identify all current sinus disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

b. The examiner should identify all current throat disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

c. The examiner should identify all current bronchial disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

d. The examiner should identify all current respiratory disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

e. The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's throat disorder is caused by or aggravated beyond the natural progression of the disease by her sinus problems.  

f. The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bronchial disorder is caused by or aggravated beyond the natural progression of the disease by her sinus problems. 

g. The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's respiratory disorder is caused by or aggravated beyond the natural progression of the disease by her sinus problems.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

This report should include a review of the Veteran's service treatment records, showing: February 1981 treatment for a upper respiratory infection, March 1981 chest X-ray showing lower left lobe infiltrate and assessment for an upper respiratory infection, May 1981 treatment for a bloody nose and epistasis following a fall in her room, June 1981 medical history reporting hay fever or asthma despite the lack of a history including hay fever or asthma at her October 1980 entrance examination, September 1981 complaint of swollen tonsils assessed as bacterial pharyngitis, March 1982 complaint of sore throat and cough assessed as acute tonsillitis, June 1982 treatment for allergic rhinitis, September 1982 complaint of swollen tonsils and glands assessed as bronchitis and pneumonitis, January 1983 treatment for cold symptoms, February 1983 treatment for pharyngitis, June 1983 treatment for swollen lymph nodes, and October 1983 treatment for allergic rhinitis.  

The report should also include a discussion of her post-service, private treatment records from Dr. E.P.C. from the years immediately following service, showing: April 1990 treatment for a sore throat found to be follicular tonsillitis on examination, September 1990 treatment for bronchitis, July 1993 treatment for tonsillitis, December 1993 assessment of sinusitis, September 1993 treatment for bronchitis, August 1994 respiratory infection, September 1994 treatment for bronchitis, October 1994 chest X-ray showing residual pneumonia, December 1994 treatment for bronchitis, May 1995 treatment for an upper respiratory infection, October 1995 sinusitis and allergic rhinitis, January 1996 treatment for pharyngitis, October 1997 treatment for bronchitis, January 1998 treatment for sinusitis, and August 1999 treatment for an upper respiratory infection.  

This report should further discuss the private tremens by Dr. A.B. of Peabody Internal Medicine showing December 2005 assessment for bronchitis pneumonia based on chest X-rays, January 2006 and September 2006 treatment for allergic rhinitis, December 2006 treatment for pharyngitis, April 2007 treatment for upper respiratory infection, August 2008 treatment for sinus problems assessed as maxillary sinusitis, October 2008 treatment for bronchitis, March 2008 and April 2009 treatment for allergic rhinitis, December 2009 treatment for pharyngitis, and March 2010 and June 2010 treatment for maxillary sinusitis.  The examiner should particularly note Dr. A.B.'s November 2012 opinion relating the Veteran's deviated nasal septum to her 1981 in-service injury.  

The report should finally discuss the Memphis VA treatment records showing recurrent sinusitis possibly due to a deviated nasal septum in November 2009, tonsillar swelling assessed as an upper respiratory infection in December 2009, allergic rhinitis and deviated nasal septum possibly related to a previous trauma in November 2010, allergic rhinitis and a deviated nasal septum in November 2011, chronic sinusitis in December 2012, and sinusitis and bronchitis in November 2013.  

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


